



Asset Transfer Agreement – Baode Area

 

BHP Billiton World Exploration Inc.

Pacific Asia Petroleum (HK), Ltd.

and

Pacific Asia Petroleum, Inc.

Sale of participating interest in the Production Sharing Contract in respect of
the resources in the Baode Area

 











--------------------------------------------------------------------------------






Table of Contents

 

1.

Definitions and Interpretation

3

1.1

Definitions

3

1.2

Interpretation

6

1.A

CUCBM Consent

7

2.

Conduct before Completion

7

2.1

Conduct of business

7

2.2

Proceeds and Expenses

8

3.

Conditions

8

3.1

Conditions to Completion

8

3.2

Satisfaction of conditions

8

3.3

Other Contracts

9

4.

Right to Terminate

9

4.1

Relevant events

9

4.2

Limitations on right to terminate

9

4.3

Additional Rights

9

5.

Sale and Purchase

10

5.1

Sale and purchase

10

5.2

Excluded Assets

10

5.3

Purchase Price

10

5.4

Deposit

10

5.5

Allocation of Adjustments

10

5.6

Title and risk

11

6.

Completion

11

6.1

Place for Completion

11

6.2

Purchaser Completion Steps

11

6.3

Vendor Completion Steps

11

6.4

Contemporaneous effect

11

6.5

Liabilities

11

6.6

Insurance

12

6.7

Prepayments

12

7.

Cash Adjustment

12

7.1

Completion Accounts to be kept

12

7.2

Cashflow Account

13

7.3

Procedure to agree Adjustment Amount following Completion

13

7.4

Recognition of income and expenses

14

8.

Notice to Complete

14

8.1

Notice by the Purchaser

14

8.2

Notice by the Vendor

14

8.3

Time of the essence

14

9.

Warranties and Purchaser Indemnity

14

9.1

Representations and Warranties of the Vendor

14

9.2

Disclosures

15

9.3

Limitation on liability

15

9.4

No reliance

16

9.5

Dealing with Warranty breach after Completion

16

9.6

Proceedings in respect of a claim

17








Page (i)




--------------------------------------------------------------------------------




9.7

Insurance

17

9.8

Notification of Warranty breach before Completion

17

9.9

Each Party Warranties

18

9.1

Purchaser Warranties

18

9.11

Purchaser Indemnity

18

10.

Overdue Amount

18

10.1

Interest

18

10.2

Rate

19

11.

Access to Records after Completion

19

12.

No Disclosure

19

12.1

Confidentiality

19

12.2

Purchaser's investigation

19

12.3

Exceptions

19

12.4

Public announcements

19

12.5

Confidentiality Agreement unaffected

20

13.

Amendment

20

14.

Further Assurances

20

15.

Entire Agreement

20

16.

Assignment

20

17.

Costs and Stamp Duty

20

18.

Governing Law

20

19.

Counterparts

20

20.

No Merger

20

21.

No Waiver

21

22.

FCPA

21

23.

Audit

21

24.

Consequential Loss

21

25.

Notices

21




                





Page (ii)




--------------------------------------------------------------------------------

 

Date

29 day of March, 2008

Parties

 

1.                        

BHP Billiton World Exploration Inc., a company organised and existing under the
laws of Canada (the Vendor);

2.                        

Pacific Asia Petroleum (HK), Ltd. a company organised and existing under the
laws of Hong Kong (the Purchaser); and

3.                        

Pacific Asia Petroleum, Inc. a company organised and existing under the laws of
Delaware, United States of America (PAPI).

 

 

Recitals

 

A          

Pursuant to the Farmout Agreement, Phase 1 Deed of Assignment, Phase 2 Deed of
Assignment and the Joint Operating Agreement, the Vendor acquired a 64.2858%
interest in the Contractor's participating interest in the Baode PSC.

B         

The Vendor wishes to sell and the Purchaser wishes to buy the Sale Interest on
the terms of this Agreement.

IT IS AGREED as follows.

1.                   Definitions and Interpretation

1.1               Definitions

The following definitions apply unless the context requires otherwise.

Adjustment Amount means the difference between the Purchaser Account and the
Vendor Account as determined under clause 7.

Affiliate has the meaning given in the Baode PSC.

Agreement means this agreement, the asset transfer agreement for the Baode Area.

Approval includes any consent, authorisation, registration, filing, lodgement,
agreement, notarisation, certificate, permission, licence, approval, authority
or exemption from, by or with a Governmental Agency.

Baode Area means that area designated as the Baode area in Annex IB to the Baode
PSC, as amended.

Baode Participation Agreements means the Joint Operating Agreement and the
Farmout Agreement.





Page (3)




--------------------------------------------------------------------------------

Baode PSC means the Production Sharing Baode PSC for the Exploitation of Coalbed
Methane Resources in the Baode Area, the People's Republic of China between
CUCBM and Texaco China B.V. dated 8 November 2000.

Base Purchase Price means US$ 2,000,000, payable by the Purchaser to the Vendor
in accordance with the terms set out herein.

Business means the Coalbed Methane, Liquid Hydrocarbons and Petroleum
exploration, appraisal, development and production operations relating to the
Sale Interest and the operations and activities associated with or related to
those operations.

Business Day means a weekday on which banks are open in the PRC.

Coalbed Methane has the meaning given in the Baode PSC.

Completion means completion of the sale and purchase of the Sale Interest under
this Agreement.

Completion Date means the Business Day in the month in which the last of all the
conditions in clause 3.1 is satisfied or such other date as the parties may
agree in writing.

Completion Modification Agreement means the modification agreement dated on or
about the date of this Agreement between the parties to this Agreement, CVX and
CUCBM modifying the terms of the Baode PSC in contemplation of Completion
occurring under this Agreement.

Confidential Information includes know-how, trade secrets, technical processes,
finances, contractual arrangements with customers or suppliers and other
information which by its nature, or by the circumstances of its disclosure to
the holder of the information, is or could reasonably be expected to be regarded
as confidential.

Contractor has the meaning given in the Baode PSC.

CUCBM means China United Coalbed Methane Corporation, Ltd, a company organised
and existing under the laws of the PRC having its headquarters domiciled in
Beijing, PRC.

CVX means ChevronTexaco China Energy Company, a company organised and existing
under the laws of Canada (or its successor in title under the Baode PSC and the
Baode Participation Agreements).

Deed of Novation means the deed of novation dated on or about the date of this
Agreement between the Vendor, the Purchaser and CVX pursuant to which the Vendor
novates its rights and obligations under the Baode Participation Agreements to
the Purchaser.

Deposit means a cash amount equal to US$500,000.

Effective Date means 1st April 2008.

Encumbrance means an interest or power:

(a)           reserved in or over any interest in any asset including any
retention of title; or

(b)           created or otherwise arising in or over any interest in any asset
under a bill of sale, mortgage, charge, lien, pledge, trust or power,

by way of security for the payment of debt or any other monetary obligation or
the performance of any other obligation and whether existing or agreed to be
granted or created.

Environmental Law means a law or a provision of a law that relates to an aspect
of the environment or health.

Farmout Agreement means the farmout agreement for the term of the Baode PSC
dated 29 June 2004 between the Vendor and CVX.





Page (4)




--------------------------------------------------------------------------------

Governmental Agency means a government or a governmental, semi-governmental or
judicial entity or authority.  It also includes a self-regulatory organisation
established under statute or a stock exchange.

Guarantee means an obligation or offer to provide funds (including by
subscription or purchase) or otherwise be responsible in respect of an
obligation or indebtedness, or the financial condition or insolvency, of another
person.  It includes a guarantee, indemnity, letter of credit or legally binding
letter of comfort, or an obligation or offer to purchase an obligation or
indebtedness of another person.

Interim Period means the period between the Effective Date and the Completion
Date.

Joint Management Committee has the meaning given in the Baode PSC.

Joint Operating Agreement means the joint operating agreement relating to the
Baode Area dated 29 June 2004 between the Vendor and CVX.

Liabilities means the Vendor's liabilities in respect of the Sale Interest other
than any liabilities which accrued in or relate to any period before the
Effective Date, except that the term includes any liability of the Vendor
relating to the Sale Interest to pay compensation to a landholder or a land
rights holder, whenever determined or agreed and whenever or for whatever period
that liability accrued or related to.

Liquid Hydrocarbons has the meaning given in the Baode PSC.

Modification Agreement means the Completion Modification Agreement.

MOFCOM means the PRC Ministry of Commerce or its relevant local representative
office as appropriate.

MOLAR means the PRC Ministry of Land and Natural Resources or its relevant local
representative office as appropriate.

Operator has the meaning given in the Joint Operating Agreement.

Operating Committee has the meaning given in the Joint Operating Agreement.

Participating Interest means the Vendor's 64.2858% interest in the rights and
obligations of the Contractor under the Baode PSC or derived from the Baode PSC.

Petroleum has the meaning given in the Joint Operating Agreement.

Phase 1 Deed of Assignment means the deed of assignment dated 29 June 2004
between the Vendor, CVX and CUCBM comprising Exhibit A to the Farmout Agreement.

Phase 2 Deed of Assignment means the deed of assignment between the Vendor, BHPB
and CUCBM pursuant to which CVX assigned a further 28.5716% of its participating
interest in the Baode PSC to the Vendor.

PRC means the People's Republic of China.

Purchaser Account means the account of the Purchaser as determined under clause
7.

Purchase Price has the meaning given in clause 5.3.

Relevant Rate means the rate per annum being the arithmetic mean during the
applicable period, of 6 month term London Interbank Offer Rates (LIBOR rates)
for US$ as published on the first Business Day of each month by the Financial
Times of London. 

SAIC means the PRC State Administration of Industry and Commerce or its relevant
local representative office as appropriate.

Sale Interest means:





Page (5)




--------------------------------------------------------------------------------

(a)                 the Participating Interest and the Vendor's rights, title
and interest attributable to that Participating Interest;

(b)                 the Vendor's rights and obligations under the Joint
Operating Agreement;

(c)                 the Vendor's rights and obligations under the Farmout
Agreement; and

(d)                 all other commercial interests arising from and relating to
the Baode PSC and the Joint Operating Agreement held by the Vendor.

Tax includes any tax, levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding that is levied or imposed by a Governmental Agency, and any
related interest, penalty, charge, fee or other amount.

Vendor Account means the account of the Vendor as determined under clause 7.

Warranty means any of the warranties given in clause 9.

Work Program and Budget has the meaning given in the Joint Operating Agreement.

1.2               Interpretation

Headings are for convenience only and do not affect interpretation.  The
following rules apply unless the context requires otherwise.

(a)                 The singular includes the plural, and the converse also
applies.

(b)                 A gender includes all genders.

(c)                 If a word or phrase is defined, its other grammatical forms
have a corresponding meaning.

(d)                 A reference to a clause, schedule or annexure is a reference
to a clause of, or schedule or annexure to, this Agreement.

(e)                 A reference to an agreement or document (including a
reference to this Agreement) is to the agreement or document as amended,
supplemented, novated or replaced, except to the extent prohibited by this
Agreement or that other agreement or document, and includes the recitals, and
schedules and annexures to that agreement or document.

(f)                   A reference to writing includes any method of representing
or reproducing words, figures, drawings or symbols in a visible and tangible
form.

(g)                 A reference to a party to this Agreement or another
agreement or document includes the party's successors, permitted substitutes and
permitted assigns (and, where applicable, the party's legal personal
representatives).

(h)                 A reference to legislation or to a provision of legislation
includes a modification or re-enactment of it, a legislative provision
substituted for it and a regulation or statutory instrument issued under it.

(i)                   A reference to an agreement includes any undertaking,
deed, agreement and legally enforceable arrangement, whether or not in writing,
and a reference to a document includes an agreement (as so defined) in writing
and any certificate, notice, instrument and document of any kind.

(j)                   A reference to dollars, US$ and $ is to United States
currency.

(k)                 A reference to a right or obligation of any two or more
people comprising a single party confers that right, or imposes that obligation,
as the case may be, on each of them severally and each two or more of them
jointly.  A reference to that party is a reference to each of those people
separately (so that, for example, a representation or warranty by that party is
given by each of them separately).





Page (6)




--------------------------------------------------------------------------------

(l)                   All references to time are to PRC time.

(m)               Mentioning anything after includes, including, for example, or
similar expressions, does not limit what else might be included.

(n)                 Nothing in this Agreement is to be interpreted against a
party solely on the ground that the party put forward this Agreement or a
relevant part of it.

(o)                 A month means a calendar month.

 

1.A          CUCBM Consent

Notwithstanding any other provision in this Agreement, if the consent from CUCBM
to the letter dated 27 March 2007 from the Vendor (copy attached hereto as
annexure A) is not provided in writing to the Vendor by noon (Beijing time) on 4
April 2008 (unless otherwise extended by the Vendor in its absolute discretion)
then the Vendor may terminate the Agreement by notice in writing to the
Purchaser with immediate effect and the Deposit paid by the Purchaser shall be
returned by the Vendor. The Vendor’s right to terminate pursuant to this Clause
shall expire on May 1, 2008.

 

2.                   Conduct before Completion

2.1               Conduct of business

From the date of this Agreement to the Completion Date (inclusive) the Vendor
shall:

(a)           not do any of the following things (other than things expressly
contemplated by this Agreement) without the prior written consent of the
Purchaser, such consent not to be unreasonably withheld or delayed:

(i)            conduct the Business other than in its ordinary course;

(ii)           enter into any capital commitment relating to the Business other
than as set out in the Work Program and Budget or as otherwise permitted by the
Baode PSC or the Participation Agreements without requiring the Vendor’s
consent;

(iii)          except for disposals of Coalbed Methane, Liquid Hydrocarbons and
Petroleum in the ordinary and usual course of the Business, dispose of, create
any Encumbrance over, or declare itself trustee of the Sale Interest or any part
of it; or

(iv)          agree to vary any of the Baode Participation Agreements or the
Baode PSC; and

(b)                 observe and perform all of its obligations and duties under
the Baode Participation Agreements and the Baode PSC and shall not knowingly
incur or assume any liability in connection with the Sale Interest other than in
the normal and usual course of business.

From the date of this Agreement the Purchaser shall:

(c)                 use reasonable  efforts to provide management, operating and
technical assistance to the operator of the Baode PSC during the Interim
Period; and

(d)                 subject to Completion occurring, indemnify the Vendor in its
capacity as operator against all claims, damages and losses incurred or suffered
by Vendor in relation to the operations under the Baode PSC and Baode
Participation Agreements during the Interim Period provided that to the extent
that any such claims, damages and losses are directly caused by the gross
negligence or wilful misconduct of senior personnel engaged or employed by the
Vendor then the Vendor shall bear liability for such claims, damages and losses.
 





Page (7)




--------------------------------------------------------------------------------

 

2.2               Proceeds and Expenses

The Vendor is entitled to the proceeds received from, and shall pay all amounts
payable in respect of, the Sale Interest up to and including the Effective Date.

The Vendor is responsible for any tax, levy, encumbrance that any PRC
Governmental Agency imposes on the Vendor that relates directly to its transfer
of the Sale Interest.

3.                   Conditions

3.1               Conditions to Completion

The sale and purchase of the Sale Interest as contemplated in this Agreement is
subject to:

(a)                 CVX waiving its pre-emptive right to acquire the
Participating Interest, and consenting to the novation of the Baode
Participation Agreements to the Purchaser pursuant to the terms of this
Agreement, the form of such waiver and consent being set out in Schedule 1;

(b)                 CUCBM waiving its preferred right to be assigned the
Participating Interest, and consenting to the transfer of the Participating
Interest to the Purchaser pursuant to the terms of this Agreement, the form of
such waiver and consent being set out in Schedule 2;

(c)                 approval of the Modification Agreements (prior to execution)
by MOLAR;

(d)                 Approval by MOFCOM of an extension of the Baode PSC
exploration period for a further 2 years effective from 1 May 2008

(e)                 execution of the Completion Modification Agreement;

(f)                   filing of the executed Modification Agreements with MOLAR;

(g)                 approval of the assignment of the Participating Interest and
approval of the Modification Agreements by MOFCOM;

(h)                 either:

(i)                  the Purchaser registering with SAIC and including the
Participating Interest in the registration details maintained by SAIC; or

(ii)                 if the Purchaser is already registered with SAIC, the
Purchaser's registration details with SAIC are amended to include the
Participating Interest;

(i)                   the Vendor amending its registration details with SAIC to
remove reference to the Participating Interest (provided the Vendor has
previously registered the details of Participating Interest with SAIC);

(j)                   any other Approval or Guarantee required to make effective
the sale and purchase of the Sale Interest contemplated by this Agreement; and

(k)                 the execution of the Deed of Novation by all the parties to
it.

3.2               Satisfaction of conditions

(a)                 The Vendor will forthwith apply for and use all reasonable
endeavours to obtain the waivers and consents to the transfer of the
Participating Interest referred to in clauses 3.1(a) and 3.1(b). 





Page (8)




--------------------------------------------------------------------------------

(b)                 The Vendor shall attend to the fulfilment of the conditions
in clauses 3.1(c), 3.1(f) and 3.1(g).  The Purchaser agrees to provide
reasonable assistance to the Vendor in order for the Vendor to fulfil the
conditions in clauses 3.1(c), 3.1(f) and 3.1(g).

(c)                 After the waivers, consents and approvals referred to in
clauses 3.1(a) to 3.1(g) have been obtained, the Purchaser will forthwith attend
to the registration requirements referred to in clause 3.1(h).

(d)                 The Vendor shall inform the Purchaser if any consent or
approval necessary for the satisfaction of any condition in clause 3.1 (other
than clause 3.1(h)) is refused or if any consent or approval is conditional and
provide a copy of all relevant correspondence and documents to the Purchaser. 
On being informed of any conditional consent or approval, the Purchaser will
promptly inform the Vendor whether the conditions are acceptable to the
Purchaser.

(e)                 A party will immediately inform each other party once a
condition in clause 3.1 for which it is responsible is satisfied and each of the
Vendor and the Purchaser will provide regular reports to each other on progress
towards satisfaction of the conditions in clause 3.1 for which it is
responsible.

3.3               Other Contracts

The Vendor will, if requested by the Purchaser, or if the Vendor deems it
appropriate, apply for the novations and assignments of any agreement relating
to the Sale Interest other than the Baode Participation Agreements.  The parties
will use all reasonable endeavours to obtain those novations and assignments.
 If the novation or assignment of any such agreement is not obtained by
Completion, then to the extent permitted by such agreement, the Vendor will hold
the benefit of that agreement for the Purchaser and act in accordance with
reasonable directions of the Purchaser and the Purchaser will indemnify the
Vendor in respect of any liabilities under that agreement.

4.                   Right to Terminate

4.1               Relevant events

Subject to clause 4.2, either party may terminate this Agreement by giving
notice to the other party before Completion if any condition referred to in
clause 3.1 (other than those conditions in clauses 3.1(h) or (i)) is not
satisfied or waived on or before the day that is six months after the date of
this Agreement.

4.2               Limitations on right to terminate

If any condition contained in clause 3.1 is not satisfied as a result of any
breach of this Agreement by the Vendor or the Purchaser, this Agreement shall
not be liable to be terminated in accordance with clause 4.1, but instead such
breach shall constitute a breach of this Agreement by that party which shall
entitle the other party to:

(a)                 terminate this Agreement and recover damages from the
defaulting party; or

(b)                 sue for specific performance of this Agreement and damages
in addition to or in lieu thereof.

4.3               Additional Rights

The rights under this clause 4 are in addition to, and not in substitution for,
all other rights which the other party may have at law or in equity in respect
of such breach.





Page (9)




--------------------------------------------------------------------------------

5.                   Sale and Purchase

5.1               Sale and purchase

The Vendor will sell and the Purchaser will purchase the Sale Interest free from
Encumbrances with effect from the Effective Date.

5.2               Excluded Assets

(a)                 The Purchaser hereby acknowledges and agrees for the
avoidance of doubt that any payments received by the Vendor on or prior to the
Effective Date in respect of Coalbed Methane, Liquid Hydrocarbons or Petroleum
sold as a consequence of the Vendor's Participating Interest prior to the
Effective Date, and any cash held by or belonging to the Vendor as at the
Effective Date in no way form part of the Sale Interest.

(b)                 The Purchaser also acknowledges and agrees that the Vendor
will be entitled to the benefit of any adjustments to payments made in respect
of any period prior to the Effective Date, and will cooperate to permit any
audit or other investigation or action in relation to any such potential
adjustments, but at the expense of the Vendor to the extent such audit,
investigation or other action relate to any period prior to the Effective Date.

5.3               Purchase Price

Subject to the Adjustment Amount, the Purchase Price shall be the Base Purchase
Price. 

If any amount payable to the Vendor under this Agreement is subject to Tax in
the PRC (including but not limited to, withholding tax or business tax), the
Purchaser shall pay the Vendor any additional amounts actually paid by the
Vendor to ensure that the Vendor receives a net amount (after payment of any
Taxes in respect of those additional amounts) in the relevant currency equal to
the full amount which it would have received had a deduction for Tax not been
made.  The Purchaser shall pay any such additional amount to the Vendor within
30 days of receiving confirmation in writing from the Vendor evidencing that an
additional Tax was paid by the Vendor as noted above.  The Purchaser shall
indemnify the Vendor against the Tax and any amounts recoverable from the Vendor
in respect of the Tax. In no event shall the Purchaser be liable for any such
payment for Tax as noted above in excess of $400,000.

 

5.4               Deposit

(a)                 The Purchaser will, on the seventh Business Day immediately
following the date of this Agreement, pay the Deposit to the nominated bank
account of the Vendor, which bank details shall be provided to Purchaser within
two business days from the date of signature of this Agreement.

(b)                 If this Agreement is terminated under clause 4.1 other than
as a result of failure by the Purchaser to fulfil its obligations under this
Agreement, or under clause 8.1, the Deposit will be repaid to the Purchaser
within five Business Days of the date of termination.

(c)                  Otherwise, subject to Completion, the Deposit shall belong
to the Vendor, and shall be applied towards the Purchase Price.

5.5               Allocation of Adjustments

If an amount is charged to the Vendor Account under clause 7, it shall be
treated as a negative adjustment to the Purchase Price and if an amount is
charged to the Purchaser Account under clause 7, it shall be treated as a
positive adjustment to the Purchase Price.  Such amounts shall be paid by the
relevant party in accordance with clause 7.3.





Page (10)




--------------------------------------------------------------------------------

5.6               Title and risk

Subject to Completion occurring, risk in the Sale Interest passes to the
Purchaser on the Effective Date and title to the Sale Interest passes to the
Purchaser on the Completion Date.

6.                   Completion

6.1               Place for Completion

Completion will take place at the offices of the Vendor in Beijing or other
agreed place before 1pm on the Completion Date.

6.2               Purchaser Completion Steps

On the Completion Date, after satisfaction of the Vendor's obligations under
clause 6.3, the Purchaser shall pay to the Vendor (or as it may direct before
Completion) by electronic transfer in immediately available funds (to an account
nominated in writing by the Vendor to the Purchaser at least five Business Days
before Completion) an amount equal to the Purchase Price, less the Deposit, and
the Purchaser will execute all documents received from the Vendor under clause
6.3 (to the extent required to be executed by the Purchaser and not already
executed by it) and, where appropriate, provide one copy of those documents to
the Vendor.

6.3               Vendor Completion Steps

On the Completion Date, the Vendor shall place the Purchaser in effective
possession and control of the Sale Interest free from Encumbrances and shall
deliver the following to the Purchaser:

(a)                 possession and control of all components of the Sale
Interest, at the places where they are located;

(b)                 duly executed transfers or assignments of the Vendor’s
undivided interest in any other assets which comprise part of the Sale Interest
which the Purchaser reasonably requires and submits to the Vendor's lawyers at
least five Business Days prior to Completion;

(c)                 duly executed by the person to be bound by it, the waivers
and consents set out in clause 3.1(a) and 3.1(b);

(d)                 duly executed originals where held by the Vendor, or
otherwise complete copies of the Baode PSC and the Baode Participation
Agreements; and

(e)                 evidence to the satisfaction of the Purchaser (acting
reasonably) that any representative on the Operating Committee or the Joint
Management Committee who was nominated or appointed by the Vendor (and any
alternate for such representative) has resigned or been removed from that office
effective as of the Completion Date.

6.4               Contemporaneous effect

All of the events and deliveries identified in clauses 6.2 and 6.3 shall be
deemed to occur simultaneously on the Completion Date, and no one event or
delivery shall be deemed completed or shall take effect until all are completed.

6.5               Liabilities

(a)                 Subject to Completion occurring, and notwithstanding the
Deed of Novation, the Purchaser will be responsible for and will indemnify the
Vendor:





Page (11)




--------------------------------------------------------------------------------

(i)                  in respect of the Liabilities and, unless otherwise
expressly stated to the contrary in this Agreement, in respect of all other
liabilities associated with the Sale Interest arising after the Effective Date;
and

(ii)                 for all or any rehabilitation and environmental liabilities
and obligations of the Vendor pursuant to the Sale Interest or under any
Environmental Law arising after the Effective  Date,

(b)                       in respect of the Liabilities outlined in (i) and (ii)
above, and the Liabilities outlined in Clause 2.1(d) and Clause 5.6 herein, the
Purchaser’s maximum liability, subject to Completion, for activities by the
Vendor during the period from the Effective Date until Completion shall be
limited to $2 million.  The Vendor will be responsible for and will indemnify
the Purchaser in respect of all Liabilities associated with the Sale Interest
which accrued, or relate to any period, before the Effective Date.

6.6               Insurance

(a)                 The Vendor and the Purchaser will use reasonable endeavours
to cause any insurance attributable to the Sale Interest to be changed to
include the Purchaser's interest as the owner of the Sale Interest at Completion
but with effect from the Effective Date.

(b)                 The Purchaser will reimburse the Vendor for a pro-rata share
of annual premium costs of insurance attributable to the Sale Interest and
incurred in respect of the Interim Period.

6.7               Prepayments

From Completion the Purchaser shall have the benefit of the prepayments made by
the Vendor before the Effective Date on goods, services or other benefits in
respect of the Sale Interest which will be received by the Purchaser after the
Effective Date (or by the Vendor during the Interim Period).

7.                   Cash Adjustment

7.1               Completion Accounts to be kept

This clause 7 provides for adjustments to take into account the following:

(a)                 The balance between the Operator and the Vendor at the
Effective Date (being the difference of cumulative cash call paid since
inception to the Effective Date to the Operator less billings received from the
Operator since inception to the Effective Date).

(b)                 All Vendor cash flow payments and receipts from the
Effective Date to the Completion Date.

(c)                 The Vendor shall prepare a “cash adjustment statement” (the
Cash Adjustment Statement) comprising the balance between the Vendor and the
Operator at the Effective Date (referred to in paragraph (a)) and a cashflow
account (Cashflow Account) in respect of the Sale Interest for the Interim
Period, taking into account the items under clause 7.2.

(d)                 Where the balance between the Operator and the Vendor at the
Effective Date is payable from the Vendor to the Operator, it will be charged to
the Vendor Account. Where the balance between the Vendor and the Operator is a
receivable from the Operator it will be charged to the Purchaser Account.

(e)                 The Cashflow Account will record the adjustment to be made
for all Vendor cash flow receipts and payments from the Effective Date to the
Completion Date.  Net income





Page (12)




--------------------------------------------------------------------------------

received by the Vendor from the Effective Date will be charged to the Vendor
Account and net expenses will be charged to the Purchaser Account.

(f)                   The Vendor shall periodically (but not less that every 30
days from the date of this Agreement) provide the Purchaser a copy of an updated
Cash Adjustment Statement.

7.2               Cashflow Account

(a)                 The Cashflow Account shall take into account:

(i)                  the amount of any cash paid or payable by the Vendor in
respect of operating costs in relation to the Sale Interest or which are
invoiced or charged to, or otherwise incurred by, the Vendor in respect of the
Sale Interest during the Interim Period (such amounts to be treated as expenses)
and the Vendor shall pay any invoices in respect of such costs received prior to
the Completion Date; and

(ii)                 (A)           the amount of any cash received or entitled
to be received by the Vendor in respect of sales of Coalbed Methane, Liquid
Hydrocarbons or Petroleum invoiced in the Interim Period;

(B)                any other income received or entitled to be received in
respect of the Sale Interest in the Interim Period,

(such amounts to be treated as revenue).

(b)                 If the sum of the total of revenue exceeds the sum of the
total of expenses incurred, then the amount of the difference shall be charged
to the Vendor Account, otherwise the amount of the difference shall be charged
to the Purchaser Account.

7.3               Procedure to agree Adjustment Amount following Completion

(a)                 If agreed between the parties, within 30 days after the end
of the month in which Completion occurs, the Vendor will prepare the final Cash
Adjustment Statement and submit it to the Purchaser, made up to the Completion
Date.  The Vendor will provide supporting documentation reasonably adequate to
justify all of the figures.

(b)                 Within 15 Business Days of the date on which the Purchaser
receives the Cash Adjustment Statement (or such shorter time as the parties
agree), the Purchaser agrees to advise the Vendor in writing of any amounts to
which it does not agree, including its reasons.

(c)                 The Vendor and the Purchaser will in good faith seek to
reach agreement without delay on any amounts not agreed to between them.

(d)                 If no notice is given by the Purchaser under paragraph (b),
then the Cash Adjustment Statement will be considered final for the purposes of
determining the Adjustment Amount.

(e)                 If a notice is given under paragraph (b) and the Vendor and
Purchaser do not resolve the matter within 10 Business Days following receipt of
the notice, then that amount of the Adjustment Amount not disputed under
paragraph (b) shall comprise the Adjustment Amount.

(f)                   If the parties are unable to resolve the dispute within 15
Business Days, the parties shall refer such dispute to a certified public
accountant to be selected by the Vendor and the Purchaser, or failing which to
be appointed by the American Institute of Certified Public Accountants (AICPA). 
The decision of such chartered accountant as to the Adjustment Amount shall be
final and binding on the Vendor and the Purchaser, and the Adjusted Amount
thereon shall be paid or repaid by Purchaser or the Vendor (as the case may be)
within 5 Business Days of such decision by the chartered accountant.





Page (13)




--------------------------------------------------------------------------------

(g)                 Subject to paragraph (f), the Adjustment Amount shall be
settled between the parties within 20 Business Days of the date on which the
Purchaser receives the Cash Adjustment Statement.

(h)                 Where the Vendor Account exceeds the Purchaser Account, the
Adjustment Amount shall be payable by the Vendor to the Purchaser.

(i)                   Where the Purchaser Account exceeds the Vendor Account,
the Adjustment Amount shall be payable by the Purchaser to the Vendor.

7.4               Recognition of income and expenses

The Vendor and Purchaser agree that:

(a)                 the Vendor will recognise the income and expenditures
attributable to the Sale Interest for income tax purposes for all periods up to
and including the Effective Date; and

(b)                 the Purchaser will recognise the income and expenditures
attributable to the Sale Interest after the Effective Date for income tax
purposes.

The Vendor and the Purchaser agree to file all income tax returns on this basis.

The Vendor will indemnify the Purchaser for any liability for income tax arising
on or prior to the Effective Date and for any other Tax attributable to the Sale
Interest arising prior to or on the Effective Date and the Purchaser will
indemnify the Vendor for any liability for income tax attributable to the Sale
Interest arising after the Effective Date and for any other Tax attributable to
the Sale Interest arising from the Effective Date.

8.                   Notice to Complete

8.1               Notice by the Purchaser

If the Vendor fails to satisfy its obligations under clause 6 on or before the
Completion Date, the Purchaser may give the Vendor a notice requiring it to
satisfy those obligations within 14 days after the date of receipt of the
notice.  If the Vendor fails to satisfy those obligations on the date specified
in the Purchaser's notice, the Purchaser may, without affecting or limiting any
other rights it might have, terminate this Agreement.

8.2               Notice by the Vendor

If the Purchaser fails to satisfy its obligations under clause 6 on or before
the Completion Date, the Vendor may give the Purchaser a notice requiring it to
satisfy those obligations within 14 days after the date of receipt of the
notice.  If the Purchaser fails to satisfy those obligations on the date
specified in the Vendor's notice, the Vendor may, without affecting or limiting
any other rights it might have, terminate this Agreement.

8.3               Time of the essence

When a notice is given under clause 8.1 or 8.2, time shall be of the essence
under this Agreement.

9.                   Warranties and Purchaser Indemnity

9.1               Representations and Warranties of the Vendor

The Vendor represents and warrants to the Purchaser, as at the date of this
Agreement that each of the following is true and complete in all material
respects.





Page (14)




--------------------------------------------------------------------------------

(a)                 (Title to Sale Interest)  The Vendor has title and rights to
the Sale Interest free and clear of all Encumbrances and to the knowledge of the
Vendor there is not in effect any agreement or other commitment to create any
Encumbrance over the Sale Interest.

(b)                 (No breach) The Vendor is not in breach of the Baode PSC or
the Baode Participation Agreements.

(c)                 (Full disclosure) The Vendor has disclosed to the Vendor’s
knowledge all material information in its possession or under its control
relevant to the performance of its obligations under the Baode PSC and the Baode
Participation Agreements and is not aware of any Liabilities as envisioned under
Clauses 5.6 and 6.5 herein.

(d)                 (Valid agreement) The Baode PSC and the Baode Participation
Agreements are valid and subsisting in accordance with their terms and set out
all of the Vendor’s rights in relation to those agreements.

(e)                 (Third party rights) To the Vendor's knowledge, the Vendor's
rights under the Baode PSC and the Baode Participation Agreements do not
infringe the rights of any third party.

9.2               Disclosures

Each Warranty is subject to and qualified by any matter or transaction that:

(a)                 is provided for or described in this Agreement including the
schedules;

(b)                 is disclosed in schedule 3 of the Asset Transfer Agreement
between CVX, PAPI and the Purchaser dated 7 September 2007 and any subsequent
disclosures made by CVX to the Purchaser; or

(c)                 is known or ought reasonably to be known by the Purchaser.

9.3               Limitation on liability

Notwithstanding any other provision of this Agreement, each of the following
applies:

(a)                 the maximum aggregate liability of the Vendor under this
Agreement (including under any of the Warranties or any indemnity) is limited to
an amount equal to the Base Purchase Price plus any interest accrued;

(b)                 the Vendor will not have any liability in respect of any
claim under this Agreement (including under the Warranties or any indemnity)
unless reasonable particulars of the claim are given to the Vendor before the
first anniversary of the Completion Date ;

(c)                 the liability of the Vendor in respect of any claim under
this Agreement (including under the Warranties or any indemnity) will be reduced
or extinguished (as the case may be) to the extent that the claim has arisen as
a result of any act or omission after Completion;

(d)                 if after the Vendor has made a payment to the Purchaser
under a claim made under this Agreement (including under the Warranties or any
indemnity), the Purchaser receives any benefit or credit by reason of the
matters to which the claim relates, then the Purchaser shall immediately repay
to the Vendor a sum corresponding to the amount of the payment or (if less) the
amount of the benefit or credit;

(e)                 the Vendor will not be liable for a breach of Warranty in
respect of any matter or transaction referred to in clause 9.2;

(f)                   the Vendor will not have any liability in respect of any
proper claim under this Agreement (including under the Warranties or any
indemnity) unless:

(i)                  the amount of any one claim exceeds US $200,000; and





Page (15)




--------------------------------------------------------------------------------

(ii)                 the amount of the claim when aggregated with the amount of
any other claims properly made against the Vendor under this Agreement exceeds
the sum of US$ 400,000, but if such aggregate is exceeded then the whole amount,
and not just the excess above US$ 400,000, shall be recoverable; and

(g)                 the Vendor will not be liable to the Purchaser for any claim
under this Agreement (including under the Warranties or any indemnity):

(i)                  where the claim is as a result of any legislation not in
force at the date of this Agreement, including legislation which takes effect
retrospectively; or

(ii)                 where the claim is as a result of or in respect of a change
in the judicial interpretation of the law in any jurisdiction after the date of
this Agreement.

(h)                 The limitation contained hereto shall not apply in the event
of any fraudulent act or omission of the Vendor, its agents or advisors.

9.4               No reliance

The Purchaser acknowledges that:

(a)                 at no time has:

(i)                  the Vendor, or any person on behalf of the Vendor, made or
given; or

(ii)                 the Purchaser relied on,

any representation, warranty, promise or forecast except those in clauses 9.1
and 9.9 and otherwise as is set out in this Agreement;

(b)                 no other statements or representations (written or oral) or
other conduct by or on behalf of the Vendor:

(i)                   have induced or influenced the Purchaser to enter into
this Agreement or agree to any or all of its terms;

(ii)                 have been relied on in any way as being accurate by the
Purchaser;

(iii)               have been warranted to the Purchaser as being true; or

(iv)                have been taken into account by the Purchaser as being
important to the Purchaser's decision to enter into this Agreement or agree to
any or all of its terms; and

(c)           it has had the opportunity to make requests for further
information relevant to the Sale Interest and such information has been
supplied, and that this information and access has been granted by or on behalf
of the Vendor to enable the Purchaser to make its own investigations and form
its own views and to rely on those investigations and views in entering into
this Agreement, which investigations and views it has relied upon.

9.5               Dealing with Warranty breach after Completion

If the Purchaser becomes aware after Completion of any circumstances which
constitute or could (whether alone or with any other possible circumstances)
constitute a breach of any Warranty, including (without limitation) a claim
against the Purchaser which if satisfied would result in a claim for breach of
any Warranty, the Purchaser must do each of the following:

(a)                 promptly give the Vendor full details of the circumstances
and any further related circumstances of which the Purchaser becomes aware;





Page (16)




--------------------------------------------------------------------------------

(b)                 until it notifies the Vendor in accordance with paragraph
(a), take reasonable steps to mitigate any loss which may give rise to a claim
against the Vendor for breach of any Warranty;

(c)                 not make any admission of liability, agreement or compromise
with any person in relation to the circumstances without first consulting with
and obtaining the approval of the Vendor (such approval not to be unreasonably
withheld);

(d)                 give the Vendor and its professional advisers reasonable
access to:

(i)                  the personnel and premises of the Purchaser; and

(ii)                 relevant chattels, accounts, documents and records within
the power, possession or control of the Purchaser,

to enable the Vendor and its professional advisers to examine the circumstances,
premises, chattels, accounts, documents and records and to take copies or
photographs of them at their own expense; and

(e)                 at the cost of the Vendor, take all action in good faith and
with due diligence that the Vendor reasonably directs to avoid, remedy or
mitigate the breach, including legal proceedings and disputing, defending,
appealing or compromising the claim and any adjudication of it.

9.6               Proceedings in respect of a claim

Any claim by the Purchaser under this Agreement (including under any Warranty or
any indemnity) will (if not previously satisfied, settled or withdrawn) be taken
to be waived or withdrawn and will be barred and unenforceable on the first
anniversary of the date the claim is made in accordance with clause 9.3(b)
unless proceedings in respect of the claim have been commenced against the
Vendor.  Proceedings will not be taken to be commenced unless they have been
both issued and served on the Vendor.

9.7               Insurance

The Vendor will not be liable to the Purchaser for any claim for breach of, or
inaccuracy in, any Warranty to the extent that the Purchaser is entitled to
claim, and does recover, under an indemnity against any loss or damage suffered
by the Purchaser arising out of the breach or claim under the terms of any
insurance policy.

9.8               Notification of Warranty breach before Completion

If on or before Completion the Purchaser becomes aware of any breach or
potential breach of any Warranty, the Purchaser must:

(a)                 notify the Vendor of this; and

(b)                 allow the Vendor a reasonable opportunity to remedy the
breach or potential breach.

If the Vendor is unable to remedy it or if the Purchaser does not, in its
reasonable opinion, accept the result as a remedy and the breach could  expose
the Vendor to a liability exceeding 25% of the Base Purchase Price as determined
in good faith by the Purchaser, the Vendor may terminate this Agreement by
giving notice to the Purchaser and the Vendor shall immediately return the
Deposit and any other payments made against the Base Purchase Price, including
interest accrued thereon, to the Purchaser.





Page (17)




--------------------------------------------------------------------------------

9.9               Each Party Warranties

Each party, both at the date of this Agreement and at the Completion Date,
warrants for the benefit of each other party as follows:

(a)                 it is a company duly incorporated and validly existing under
the laws of the State or country of its incorporation;

(b)                 subject to the satisfaction of the conditions in clause 3.1,
it has full power and authority to enter into, and has taken,  all necessary
corporate action required by it for the execution of, this Agreement and the
transactions contemplated by this Agreement;

(c)                 this Agreement sets out and provides for its valid and
binding obligations enforceable in accordance with its terms and neither the
execution and performance by it of this Agreement nor any transaction
contemplated by it will violate in any respect:

(i)                  any law or treaty or any judgement, ruling, order,
authorisation, requirement or decree of any Governmental Agency binding on it;

(ii)                 its constitution or other constituent documents; or

(iii)               any other document or agreement which is binding upon it or
its assets; and

(d)                 to the best of its knowledge, information and belief after
due enquiry, no petition has been issued against it for winding up, no receiver,
administrator, receiver and manager, official manager, liquidator or provisional
liquidator has been appointed to it, no action has been taken to seize or take
possession of any of its assets and there are no unsatisfied judgements against
it nor has any sequestration order been made or writ of execution issued against
it or any of its assets.

9.10            Purchaser Warranties

The Purchaser warrants for the benefit of the Vendor that at the Completion Date
it shall have all necessary approvals in place and will be in a position to fund
the purchase of the Sale Interest and complete the transaction contemplated
herein without undue delay.

9.11            Purchaser Indemnity

PAPI hereby indemnifies, defends and holds harmless the Vendor in respect of all
rights, obligations, acts and omissions of the Purchaser in relation to this
Agreement.

10.               Overdue Amount

10.1            Interest

(a)                 Any amount due and payable but unpaid by a party in
accordance with this Agreement will bear interest at the rate referred to in
clause 10.2 accruing daily from the due date up to and including the date of
actual payment before and (as a separate and independent legal obligation) after
any judgement obtained in respect of that amount (but excluding that day if
payment is made in immediately available funds by 12.00 noon on that day).

(b)                 If any amount payable pursuant to this clause 10 is subject
to Tax in the PRC (including but not limited to, withholding tax or business
tax), the party responsible for such payment under paragraph (a) (the
Responsible Party) shall pay the other party (the Owed Party) any additional
amounts actually paid by the Owed Party to ensure that the Owed Party receives a
net amount (after payment of any Taxes in respect of those additional amounts)
in the relevant currency equal to the full amount which it would have received
had a deduction for





Page (18)




--------------------------------------------------------------------------------

Tax not been made.  The Responsible Party shall indemnify the Owed Party against
the Tax and any amounts recoverable from the Owed Party in respect of the Tax.

10.2            Rate

The rate of interest applicable for the purposes of clause 10.1 is the rate
equal to the aggregate of 3% per annum and the Relevant Rate calculated on a
daily basis.

11.               Access to Records after Completion

After the Completion Date, to the extent reasonably necessary to enable each
party to comply with its obligations and administer its affairs, in relation to
any Tax:

(a)                 the Purchaser shall keep the books, records and other
documents relating to the Sale Interest delivered to the Purchaser on
Completion; and

(b)                 the Vendor shall keep the books, records and other documents
relating to the Business required to be kept or maintained by the Vendor,

for 10 years (or such greater period required under PRC law) from the date of
the creation of the relevant document.  Each party, to the extent reasonably
necessary to enable the other party to comply with its obligations and
administer its affairs, in relation to any Tax, shall permit the other party to
have access to those books, records and documents during business hours as the
other party reasonably requires.

12.               No Disclosure

12.1            Confidentiality

Subject to clauses 12.3 and 12.4, each party shall keep the terms of this
Agreement confidential.

12.2            Purchaser's investigation

Subject to clause 12.3, any Confidential Information obtained by the Purchaser
in relation to the Sale Interest must be kept confidential:

(a)                 until the Completion Date; and

(b)                 after the Completion Date, if Completion does not occur.

12.3            Exceptions

A party may make any disclosures in relation to this Agreement or any
Confidential Information as it thinks necessary:

(a)                 to its professional advisers, bankers, financial advisers
and financiers, if those persons undertake to keep information disclosed
confidential;

(b)                 to apply for and obtain any approvals or consents
contemplated in clause 3.1;

(c)                 to comply with any applicable law or requirement of any
Governmental Agency; or

(d)                 to any of its employees to whom it is necessary to disclose
the information and who have an obligation to keep such information
confidential.

12.4            Public announcements

Except as required by applicable law or the requirements of any Governmental
Agency, all press releases and other public announcements relating to the
transactions dealt with by this Agreement to





Page (19)




--------------------------------------------------------------------------------

be made by the Vendor or the Purchaser must be in terms agreed by the other of
them (acting reasonably).

12.5            Confidentiality Agreement unaffected

If the Purchaser has entered into any separate agreement to keep confidential
the Confidential Information of the Vendor or the Business, nothing in this
clause 12 shall limit or otherwise affect the terms of that agreement.

13.               Amendment

This Agreement may be amended only by another agreement executed by the parties.

14.               Further Assurances

Each party shall take all steps, execute all documents and do everything
reasonably required by the other party to give effect to any of the transactions
contemplated by this Agreement.

15.               Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
its subject matter.  It sets out the only conduct relied on by the parties and
supersedes all earlier conduct and prior agreements and understandings between
the parties in connection with its subject matter.

16.               Assignment

The rights of the parties under this Agreement cannot be assigned, charged or
otherwise dealt with.

17.               Costs and Stamp Duty

Each party must bear its own costs arising out of the negotiation and
preparation of this Agreement.  All stamp duty chargeable on this Agreement, on
any instrument executed under it, and in respect of any transaction evidenced by
this Agreement shall be borne by the Purchaser. 

18.               Governing Law

This Agreement is governed by the laws of England and Wales.  The parties submit
to the exclusive jurisdiction of the courts exercising jurisdiction there.

19.               Counterparts

This Agreement may be executed in any number of counterparts.  All counterparts
together will be taken to constitute one instrument.

20.               No Merger

The rights and obligations of the parties will not merge on the completion of
any transaction contemplated by this Agreement.  They will survive the execution
and delivery of any assignment or other document entered into for the purpose of
implementing a transaction.





Page (20)




--------------------------------------------------------------------------------

21.               No Waiver

A failure to exercise or a delay in exercising any right, power or remedy under
this Agreement does not operate as a waiver.  A single or partial exercise or
waiver of the exercise of any right, power or remedy does not preclude any other
or further exercise of that or any other right, power or remedy.  A waiver is
not valid or binding on the party granting that waiver unless made in writing.

22.               FCPA

Each Party warrants that neither it nor its affiliates has made or will make,
with respect to the matters provided for hereunder, any offer, payment, promise
to pay or authorisation of the payment of any money, or any offer, gift, promise
to give or authorisation of the giving of anything of value, directly or
indirectly, to or for the use or benefit of any official or employee of any
government authority or to or for the use or benefit of any political party,
official, or candidate (Offer) unless such Offer is authorised by the applicable
laws of any government authority.  Each Party further warrants that neither it
nor its affiliates has made or will make any such Offer to or for the use or
benefit of any other person if the Party has a belief, or is aware that there is
a high probability that the other person would use such Offer for any of the
purposes described in the preceding sentence. The Purchaser understands that the
Vendor does not authorize any payments which would be prohibited by the United
States Foreign Corrupt Practices Act (FCPA) (or any other similar law or
regulation of any other government having jurisdiction over this Agreement
and/or the Parties) and acknowledges that no employee of the Vendor shall have
authority to give any direction relating to the making of any commitment by the
Purchaser to any third party in violation of the FCPA (or other similar law or
regulation).

23.               Audit

Each Party shall be entitled to audit all accounts and financial records the
other relating to the payments made and received under this Agreement for any
calendar year upon thirty (30) days advance notice to the other Party. This
right to audit must be exercised within a period of twenty-four (24) months from
the end of the calendar year to which the charges relate. Payments of any
advances or invoices shall not prejudice the right of any Party to challenge the
correctness thereof. After the twenty-four (24) month period, all costs charged
shall conclusively be presumed to be true and correct, except for costs detailed
in written exceptions resulting from the audits provided such exceptions are
received before the expiration of that period. All costs of the audit shall be
borne by the Party conducting the audit.

24.               Consequential Loss

                               Neither Party is liable in an action initiated by
one against the other for special, indirect or consequential damages resulting
from or arising out of this Agreement, including loss of profit or business
interruptions, however these losses may be caused.

25.               Notices

Any notice, demand, consent or other communication (a Notice) given or made
under this Agreement:

(a)                 must be in writing and signed by the sender or a person duly
authorised by the sender;





Page (21)




--------------------------------------------------------------------------------

(b)               must be addressed and delivered to the intended recipient at
the address or fax number below or the address or fax number last notified by
the intended recipient to the sender after the date of this Agreement:

 

(i)                  to the Vendor:

180 Lonsdale Street

Melbourne, VIC 3000

Australia

Attention: Gavin Verrall

Fax No: +61 3 9652 6316

 

 

(ii)                 to the Purchaser:

250 East Hartsdale Ave
Hartsdale, NY 10530
United States of America

Attention: Frank Ingriselli

Fax No: +1 914 472 6793; and

 

(iii)               to PAPI:

250 East Hartsdale Ave
Hartsdale, NY 10530
United States of America

Attention: Frank Ingriselli

Fax No: +1 914 472 6793.

(c)                 will be taken to be duly given or made when delivered,
received or left at the above fax number or address.  If delivery or receipt
occurs on a day that is not a business day in the place to which the Notice is
sent or is later than 4pm (local time) at that place, it will be taken to have
been duly given or made at the commencement of business on the next business day
in that place.

 





Page (22)




--------------------------------------------------------------------------------

EXECUTED as an agreement

 

SIGNED for and on behalf of BHP Billiton World Exploration Inc by its duly
authorised signatory

 

 

Signed  /s/ Gavin Verrall

 

 

Title  Manager China CBM

 

 

Witness  On file

 

 

SIGNED for and on behalf of Pacific Asia Petroleum (HK), Ltd. by its duly
authorised signatory

 

 

Signed  /s/ Frank C. Ingriselli

 

 

Title  Director and President

 

 

Witness  On file

 

 

SIGNED for and on behalf of Pacific Asia Petroleum, Inc. by its duly authorised
signatory

 

 

Signed  /s/ Frank C. Ingriselli

 

 

Title  President and CEO

 

 

Witness  On file

 

 





Page (23)


